DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1, 8-11, 13-15, 17-18 are pending.
Claim(s) 1, 8-11, and 13-15 are allowed.
Claim(s) 17-18 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 11/01/2021.
Claims 1, 13-14, and 17-18 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 1, 13, and 14 have overcome all the claim objections to claims 1, 8-11, and 13-14 as set forth in the previous office action. Accordingly, all the claim objections to claims 1, 8-11, and 13-14 as set forth in the previous office action have been withdrawn.
Applicant’s amendments to claims 17 and 18 have overcome all the 35 USC § 112(b) rejections to claims 17 and 18 as set forth in the previous office action. Accordingly, all the 35 USC §112(b) rejections to claims 17 and 18 as set forth in the previous office action have been withdrawn.
THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tappeiner (US20130282196A1) [hereinafter Tappeiner] in view of MAEDA (US20160211665A1) [hereinafter MAEDA].
Claim 17 (amended):
Regarding claim 17, Tappeiner discloses, “A power management method, comprising:” [See the power management method as shown in figures 3-4 and 6b: “FIGS. 3-5 are flow diagrams showing various methods for providing and controlling a home energy management system. The methods may be performed by one or more components of an energy management system” (¶64)];
determining to instruct one of a control for a local control apparatus and a control for a target equipment;” [See the system determines a control instruction for a local control apparatus (e.g.; control instructions for the energy meter 605 including the local EMCUs 145-155) and the control instructions for a target equipment (e.g.; control instructions for the appliances that are controlled via local control apparatus such as the energy meters EMCUS 145-155, 605): “EMCUs 145-155 are energy meters that additionally include control functionality as well as communication functionality.” (¶20)… “the remote server 620 sends a control instruction 660 to the networking device 615.” “615 may then send the control instruction 665 to the protocol conversion device 610” “615 may generate a new instruction responsive to receiving the instruction from the remote server 620, and send the new instruction to” “610.” (¶74)… “610 then forwards 675 the data packet to the energy meter 605” “At block 680, the energy meter 605 executes the instruction 680. In one embodiment, the energy meter 605 decrypts the payload of the data packet prior to executing the instruction.” (¶76)… “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170.” (¶21)… “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server (e.g., from a remote server that provides a web interface for the energy management modules 215).” (¶51)…“the EMCUs 145-155 can receive ON, OFF and STANDBY commands from the protocol conversion device 140. EMCUs 145-155 may also receive a power level state command” “the power level state command may identify that 2 Watts be provided to an appliance, or that 40% of a measured maximum power be supplied.” (¶27)]
	“transmitting a message from a power management server to the local control apparatus,” [See the server 135 and the energy meters such as the energy monitoring and control units emcu 145, 150, 155 (i.e.; local control apparatus) as shown in figure 1. See the server 620 (i.e.; server) transmits a message to the energy meter 605 (i.e.; local control apparatus) as shown in figure 6B: “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server (e.g., from a remote server that provides a web interface for the energy management modules 215).” (¶51)… “The remote server 620 sends a control instruction 660 to the networking device 615.” (¶74)… “The instruction sent to the protocol conversion device 610 may be a payload of a data packet.” (¶75)… “At block 670, the protocol conversion device 610 identifies that the data packet is addressed to the energy meter 605” “610 then forwards 675 the data packet to the energy meter 605” (¶76)… “The protocol conversion device 140 is in turn connected to multiple energy meters, which may be energy management and control units (EMCUs) 145, 150, 155, via additional connections 172, 174, 176.” (¶19)];
	“the local control apparatus and the target equipment are provided in a facility,” [See as shown in figure 1, the local EMCUs 145-155 and the appliances are situated in “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet.” (¶21)];
	“the power management server is provided out of the facility,” [See the server 135 is provided out of the facility (e.g.; remote server such that the server is located out of the facility where emcus and appliances are located): “The HEM System 100 includes one or more networking devices (e.g., first networking device 102 and/or second networking device 105) connected to a protocol conversion device 140 over a local area network (LAN) 120 and to a server computing device 135 over a wide area network (WAN) 130 such as the Internet.” (¶18)], but does not explicitly disclose, “the determining includes determining, by the power management server, to instruct one of the control for the local control apparatus and the control for the target equipment, (i) by comparing, by the power management server, a first predetermined time with an execution time length during which a control of a power flow from a power grid to the facility or a reverse power flow from the facility to the power grid is performed, or (ii) by comparing, by the power management server, a second predetermined time with a waiting time length until a timing at which the control of the power flow or the reverse power flow is performed,” “in response to the execution time length being shorter than the first predetermined time, the determining includes determining, by the power management server, to instruct the control for the target equipment, and” “in response to the execution time length being longer than the first predetermined time, the determining includes determining, by the power management server, to instruct the control for the local control apparatus.”
However, MAEDA discloses, “the determining includes determining, by the power management server, to instruct one of the control for the local control apparatus and the control for the target equipment, (i) by comparing, by the power management server, a first predetermined time with an execution time length during which a control of a power flow from a power grid to the facility or a reverse power flow from the facility to the power grid is performed, or (ii) by comparing, by the power management server, a second predetermined time with a waiting time length until a timing at which the control of the power flow or the reverse power flow is performed,”  [Examiner notes that claim requires only one of (i) by comparing, by the power management server, a first predetermined time with an execution time length during which a control of a power flow from a power grid to the facility or a reverse power flow from the facility to the power grid is performed, or (ii) by comparing, by the power management server, a second predetermined time with a waiting time length until a timing at which the control of the power flow or the reverse power flow is performed. Further examiner notes that the claim requires only one of 1. control of the power flow or 2. control of the reverse power flow is performed. MAEDA teaches (ii) comparing a second predetermined time with a waiting time length until a timing at which the control of the power flow is performed and 1. control of the power flow. See the server compares the waiting/elapsed time length with a predetermined time, and the system waits during that time period such that when the elapsed time reaches the predetermined time as determined in step s14, the server instructs the equipment to control power flow according to non-demand response control as shown in step s16 in figure 4: “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)… “In step S16, the change reception setting is switched to active by the setting-switching unit 36 e. Specifically, inputs can be received by the input unit 33, and the power consumption fluctuation unit 36 a executes manual control as appropriate. Specifically, in step S16, a setting is made so that commands for non-demand-response control are received.” (¶119)].
“in response to the execution time length being shorter than the first predetermined time, the determining includes determining, by the power management server, to instruct the control for the target equipment, and” [See the execution time length of the DR event as described in figure 4 step s14 during which demand response control instructions are executed. See at step s13, DR event execution begins. See in response to the execution time length being shorter than the first predetermined time (e.g.; at step s14, when the execution time length is less than predetermined time, where the predetermined time is a time when system determines that the elapsed time reached the predetermined time) the server determines to instruct control for the target equipment (e.g.; instruct control of power flow using demand response control as set in step13): “In step S13, demand-response control is executed by the demand-response unit 36 f. The demand-response unit 36 f controls the facility devices 40 to 60 on the basis of the demand stored in the demand storage section 35 c. Specifically, the demand-response unit 36 f controls the facility devices 40 to 60 so that in the time span stipulated by the demand, the total amount of power consumption of the facility devices 40 to 60 in the property 2 coincides with the target power consumption tw stipulated by the demand.” (¶116)... “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)];
“in response to the execution time length being longer than the first predetermined time, the determining includes determining, by the power management server, to instruct the control for the local control apparatus.” [See in response to the execution time length being longer than the first predetermined time (e.g.; at step s14, determining that execution time is greater than predetermined time such that predetermined time elapsed), the server determines to instruct control for the local control apparatus (e.g.; stop power flow based on demand response control instruction and start power flow using non-demand response control instruction at step s16): “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)… “In step S16, the change reception setting is switched to active by the setting-switching unit 36 e. Specifically, inputs can be received by the input unit 33, and the power consumption fluctuation unit 36 a executes manual control as appropriate. Specifically, in step S16, a setting is made so that commands for non-demand-response control are received.” (¶119)];
[MAEDA: “the facility devices can be effectively controlled under demand-response control.” (¶19)].

Claim 18 (amended):
	Regarding claim 18, Tappeiner discloses, “A power management server” “comprising:” [See the power management server 135: “The HEM System 100 includes one or more networking devices (e.g., first networking device 102 and/or second networking device 105) connected to a protocol conversion device 140 over a local area network (LAN) 120 and to a server computing device 135 over a wide area network (WAN) 130 such as the Internet.” (¶18)];
“a controller configured to manage a facility connected to a power grid;” [See the controller (e.g.; energy management module 115 and the attached protocol conversion “The energy management module 115, when installed on the networking device, converts the networking device 105 into an energy management gateway. Converting a networking device into an energy management gateway without compromising any of the networking device's existing functionality may be performed using a combination of the energy management module 115 and the attached protocol conversion device 140. The networking device 105, with the energy management module 115 running on it, may serve as the brains of the HEM System 100, by storing and saving all commands, configurations and data for different components of the HEM System 100. Note that though second networking device 105 is shown as containing the energy management module 115, the energy management module 115 may alternatively be included in the first networking device 102.” (¶34)… “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet. Examples of appliances 160-170 include electric ovens, electric ranges, microwave ovens, coffee makers, washing machines, dryers, dishwashers, televisions, lights, fans, set top boxes, vacuum cleaners, air conditioners, and so on.” (¶21)]
“a transmitter configured to transmit a message to a local control apparatus,” [See the server 135 and the energy meters such as the energy monitoring and control units emcu 145, 150, 155 (i.e.; local control apparatus) as shown in figure 1. See the “Energy meter controller 224 issues commands to EMCUs. The commands may include on, off and standby commands. The commands may also include power level state commands, increment power commands and decrement power commands.” “the commands may be issued responsive to instructions received from a remote server (e.g., from a remote server that provides a web interface for the energy management modules 215).” (¶51)… “The remote server 620 sends a control instruction 660 to the networking device 615.” (¶74)… “The instruction sent to the protocol conversion device 610 may be a payload of a data packet.” (¶75)… “At block 670, the protocol conversion device 610 identifies that the data packet is addressed to the energy meter 605” “610 then forwards 675 the data packet to the energy meter 605” (¶76)… “The protocol conversion device 140 is in turn connected to multiple energy meters, which may be energy management and control units (EMCUs) 145, 150, 155, via additional connections 172, 174, 176.” (¶19)];
“wherein the local control apparatus and a target equipment are provided in the facility, and the power management server is provided out of the facility,” [See as shown in figure 1, the local EMCUs 145-155 and the appliances are situated in the same facility: “Each of the EMCUs 145-155 may be connected to” “multiple appliances 160-170. The appliances 160-170 may be any powered device that can plug into an electrical outlet.” (¶21)];
“the power management server is provided out of the facility,” [See the server 135 is provided out of the facility (e.g.; remote server such that the server is located out “The HEM System 100 includes one or more networking devices (e.g., first networking device 102 and/or second networking device 105) connected to a protocol conversion device 140 over a local area network (LAN) 120 and to a server computing device 135 over a wide area network (WAN) 130 such as the Internet.” (¶18)], but does not explicitly disclose, “the controller is configured to determine to instruct one of a control for the local control apparatus and a control for the target equipment, (i) by comparing, by the power management server, a first predetermined time with an execution time length during which a control of a power flow from the power grid to the facility or a reverse power flow from the facility to the power grid is performed, or (ii) by comparing, by the power management server, a second predetermined time with a waiting time length until a timing at which the control of the power flow or the reverse power flow is performed,” “in response to the execution time length being shorter than the first predetermined time, the controller is configured to determine to instruct the control for the target equipment,” “and in response to the execution time length being longer than the first predetermined time, the controller is configured to determine to instruct the control for the local control apparatus.”
However, MAEDA discloses, “the controller is configured to determine to instruct one of a control for the local control apparatus and a control for the target equipment, (i) by comparing, by the power management server, a first predetermined time with an execution time length during which a control of a power flow from the power grid to the facility or a reverse power flow from the facility to the power grid is performed, or (ii) by comparing, by the power management server, a second predetermined time with a [Examiner notes that claim requires only one of (i) by comparing, by the power management server, a first predetermined time with an execution time length during which a control of a power flow from the power grid to the facility or a reverse power flow from the facility to the power grid is performed, or (ii) by comparing, by the power management server, a second predetermined time with a waiting time length until a timing at which the control of the power flow or the reverse power flow is performed. Further examiner notes that the claim requires only one of 1. control of the power flow or 2. control of the reverse power flow is performed. MAEDA teaches (ii) comparing a second predetermined time with a waiting time length until a timing at which the control of the power flow is performed and 1. control of the power flow. See the server compares the waiting/elapsed time length with a predetermined time, and the system waits during that time period such that when the elapsed time reaches the predetermined time as determined in step s14, the server instructs the equipment to control power flow according to non-demand response control as shown in step s16 in figure 4: “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)… “In step S16, the change reception setting is switched to active by the setting-switching unit 36 e. Specifically, inputs can be received by the input unit 33, and the power consumption fluctuation unit 36 a executes manual control as appropriate. Specifically, in step S16, a setting is made so that commands for non-demand-response control are received.” (¶119)].
“in response to the execution time length being shorter than the first predetermined time, the controller is configured to determine to instruct the control for the target equipment,” [See the execution time length of the DR event as described in figure 4 step s14 during which demand response control instructions are executed. See at step s13, DR event execution begins. See in response to the execution time length being shorter than the first predetermined time (e.g.; at step s14, when the execution time length is less than predetermined time, where the predetermined time is a time when system determines that the elapsed time reached the predetermined time) the server determines to instruct control for the target equipment (e.g.; instruct control of power flow using demand response control as set in step13): “In step S13, demand-response control is executed by the demand-response unit 36 f. The demand-response unit 36 f controls the facility devices 40 to 60 on the basis of the demand stored in the demand storage section 35 c. Specifically, the demand-response unit 36 f controls the facility devices 40 to 60 so that in the time span stipulated by the demand, the total amount of power consumption of the facility devices 40 to 60 in the property 2 coincides with the target power consumption tw stipulated by the demand.” (¶116)... “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)];
[See in response to the execution time length being longer than the first predetermined time (e.g.; at step s14, determining that execution time is greater than predetermined time such that predetermined time elapsed), the server determines to instruct control for the local control apparatus (e.g.; stop power flow based on demand response control instruction and start power flow using non-demand response control instruction at step s16): “in step S14, a determination is made as to whether or not the ending time of the adjustment time period has arrived. In step S14, the system waits until the predetermined time duration has elapsed, and when the predetermined time duration has elapsed, the process advances to step S15.” (¶117)… “In step S16, the change reception setting is switched to active by the setting-switching unit 36 e. Specifically, inputs can be received by the input unit 33, and the power consumption fluctuation unit 36 a executes manual control as appropriate. Specifically, in step S16, a setting is made so that commands for non-demand-response control are received.” (¶119)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of comparing by the server the waiting/elapsed time length with a predetermined time, and waiting during that time period such that when the elapsed time reaches the predetermined time, the server instructs the equipment to control power flow, and the capability of comparing the waiting/elapsed time length with a predetermined time, and waiting during that time period such that when the elapsed time reaches the predetermined time, instructing the [MAEDA: “the facility devices can be effectively controlled under demand-response control.” (¶19)].

Allowable Subject Matter
Claim 1 and 13-15 are allowed.
Based on their dependencies on claim 1, claims 8-11 include allowable subject matter.

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claim Rejections -35 USC § 103: 
	Specifically, Maeda at paragraphs 0062 and Fig. 1 describes that "a control apparatus 30" is provided at "a property A," which would be at best considered by one of ordinary skill in the art as "a facility." The control apparatus 30 of Maeda provided at the "facility" does not meet the claimed power management server provided out of the facility. 
	In other words, Maeda describes that the "control apparatus 30" provided at the "property A" performs a series of processing. On the contrary, claim 17 recites the "power management server" which is provided out of the facility performs the "determining" features. 
	Thus, Maeda fails to disclose or suggest the above identified "determining" features in claim 17. 

	Independent claim 18 recites features similar to the above identified features in claim 17. Therefore, claim 18 is patentable over the applied art of Tappeiner and Maeda for the reasons analogous to claim 17. 
	Accordingly, withdrawal of the rejections under 35 U.S.C. 103 is respectfully requested.
(Page: 10)


With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Tappeiner reference is used that teaches the locations of the server, the local control apparatus, and the target equipment. As described in the current office action, Tappeiner clearly teaches the limitations “the local control apparatus and the target equipment are provided in a facility, and the power management server is provided out of the facility.”
	In response to applicant's argument that “the control apparatus 30 of Maeda provided at the "facility" does not meet the claimed power management server provided out of the facility.”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
	As described in the current office action MAEDA teaches the operations/processes escribed by the limitations “the determining includes determining, by the power management server, to instruct one of the control for the local control apparatus and the control for the target equipment, (i) by comparing, by the power management server, a first predetermined time with an execution time length during which a control of a power flow from a power grid to the facility or a reverse power flow from the facility to the power grid is performed, or (ii) by comparing, by the power management server, a second predetermined time with a waiting time length until a timing at which the control of the power flow or the reverse power flow is performed,” “in response to the execution time length being shorter than the first predetermined time, the determining includes determining, by the power management server, to instruct the control for the target equipment, and” “in response to the execution time length being longer than the first predetermined time, the determining includes determining, by the power management server, to instruct the control for the local control apparatus” such that MAEDA’s teachings meets the claim.
	Combination of Tappeiner and MAEDA teach all the limitations of claims 17-18 as described in the current office action.
Applicant’s arguments have been considered, but for the above described reasons, the arguments are not persuasive; therefore, claims 17-18 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20120016528A1 - Remote energy management using persistent smart grid network context:
	The energy management system may determine, in response to the DR request, whether a curtailment operation and/or an operation to utilize unforced capacity may be performed. The energy management system may perform the curtailment operation if the rate at which power is being consumed by the smart grid network exceeds a threshold. The energy management system may send an instruction to a device controller server to perform the curtailment operation and/or to perform the operation to utilize the unforced capacity (¶24).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
/M.S./
Examiner
Art Unit 2116